Citation Nr: 9912579	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for acne and 
folliculitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes securing medical records 
to which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In this case, two hospitalization reports from the Hines 
(Chicago) VA Medical Center (VAMC) constitute the only 
evidence of record pertinent to the veteran's current claim.  
To date, the veteran has not been afforded an examination to 
determine the nature and extent of his service-connected acne 
and folliculitis.  Moreover, during his October 1998 VA 
Travel Board hearing, the veteran reported current treatment 
for his service-connected disability at the Hines VAMC, but 
there are no records of treatment from this facility 
subsequent to April 1997.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Hines VAMC 
and request all records of medical 
treatment of the veteran during and 
subsequent to April 1997.  Any records 
secured by the RO must be included in the 
veteran's claims file. 

2.  Then, the RO should schedule the 
veteran for a VA skin examination to 
determine the nature and extent of his 
acne and folliculitis.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis (or diagnoses) for any current 
skin disorders.  If any skin disorders 
other than acne or folliculitis are 
noted, the examiner should indicate 
whether those skin disorders are 
etiologically related to the veteran's 
original service-connected disorder.  A 
complete rationale should be given for 
all opinions and conclusions expressed, 
and the examination report should be 
typed.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for an 
increased evaluation for acne and 
folliculitis.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


